Simmons, C. J.
1. Where a' deed conveys a warehouse and lot in a certain city and county and on the south side of a named street, “ being the warehouse and lot formerly occupied by the A., P. & L. Warehouse and Compress Co., and now occupied by tire Americus Grocery Co.,” and there is a controversy as to the extent of the land conveyed, there is no error in admitting parol evidence to show what land had been occupied by the companies named. Nor is there any error in charging the jury that such evi*709denee can be considered, not to contradict, vary, or enlarge the terms of the deed, but to identify the land conveyed by the deed and to ascertain what land is covered by the description in the deed.
Argued December 13, 1904. —
Decided January 27, 1905.
Ejectment. Before Judge Littlejohn. Sumter superior court. August 1, 1904.
F. A. Hawkins, for plaintiff. W. P. Wallis, Hooper & Dykes, . and Paeon, Miller & Brunson, for defendant.
2. The evidence was conflicting as to the extent of the possession of the companies above indicated, but was sufficient to support the verdict of the jury. That verdict having been approved by the trial judge, this court will not interfere with his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.